Opinion issued April 2, 2009


 
 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-09-00247-CV
____________
 
IN RE DENNIS JAMES POLEDORE, JR., Relator
 

 
 
Original Proceeding on Petition for Writ of Mandamus
 

 
 
MEMORANDUM OPINION
           Relator Dennis James Poledore, Jr. has filed a petition for writ of mandamus
complaining of Judge Elliott’s
 alleged failure (1) to reset a summary judgment hearing after
relator filed a motion to recuse, and (2) to bench warrant appellant so that he could give
testimony at a summary judgment hearing.
           We deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Hanks.